IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: APPOINTMENT TO THE               : NO. 645
                                        :
CIVIL PROCEDURAL RULES                  : CIVIL PROCEDURAL RULES DOCKET
                                        :
COMMITTEE                               :
                                        :




                                     ORDER


PER CURIAM


      AND NOW, this 22nd day of June, 2016, David J. Caputo, Esquire, Philadelphia,

is hereby appointed as a member of the Civil Procedural Rules Committee for terms

expiring June 30, 2019.